            Case 3:17-cv-00323-EWD           Document 113        06/17/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA

BRANDON ERP
                                                              CIVIL ACTION
VERSUS
                                                              NO.: 17-CV-323-EWD (consent)

CITY OF BATON ROUGE/PARISH OF
EAST BATON ROUGE, ET AL.
****************************************************
                   JOINT NOTICE OF SETTLEMENT

         Pursuant to Local Rule 16(c), the parties hereby notify the Court that they have reached a

settlement of this matter. Accordingly, the parties respectfully request that the Court enter an order

of dismissal, without costs and without prejudice to the right, upon good cause shown, within sixty

days, to reopen the action if settlement is not consummated. In addition, the parties consent that

the Court specifically retains jurisdiction to enforce the settlement agreement if settlement is not

consummated in sixty days. See Fed. R. Civ. P. 41(a)(2); Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 381-82 (1994); Hospitality House, Inc. v. Gilbert, 298 F.3d 424, 430 (5th Cir.

2002).

Respectfully submitted:
                                                      ANDERSON O. “ANDY” DOTSON
                                                      INTERIM PARISH ATTORNEY

/s/ Emily H. Posner_________                          /s/ Candace B. Ford
Emily H. Posner (#35284)                              Candace B. Ford (#37686)
7214 St. Charles Ave.                                 Assistant Parish Attorney
Box 913                                               222 St. Louis Street, 9th Floor
New Orleans, LA 70119                                 Baton Rouge, LA 70802
Tel: 225-746-8820                                     Tel: 225- 389-3114
Email: emilyposnerlaw@gmail.com                       Fax: 225-389-8736
Attorney for Plaintiff, Brandon Erp                    Email: cford@brla.gov
                                                      Attorney for The City of Baton Rouge/Parish
                                                      of East Baton Rouge and Carl Dabadie, Jr.
           Case 3:17-cv-00323-EWD           Document 113        06/17/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Joint Notice of Settlement was this date

electronically filed with the Clerk of Court using the Court’s CM/ECF system. Notice of this filing

will be sent to all counsel of record by operation of the Court’s electronic filing system.

       Baton Rouge, Louisiana this 17th day of June, 2019.

                                       /s/ Candace B. Ford
                                      CANDACE B. FORD
